     Case 1:20-cr-00062-NONE-SKO Document 74 Filed 12/29/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        Case No. 1:20-CR-062 NONE SKO
12                       Plaintiff,                    ORDER IMPOSING MONETARY
                                                       SANCTIONS ON ATTORNEY LOETHEN
13            v.
14    JULIO CHAVEZ-LUCATERO,
                                                       JANUARY 20, 2021 DAY DEADLINE
15                       Defendant.
16

17          This matter came on for hearing on December 28, 2020 on an Order to Show Cause why

18   sanctions should not be imposed on attorney Christopher Loethen for failing to appear at the

19   December 18, 2020 hearing. Attorney Loethan was ordered to appear at the December 28, 2020

20   hearing. He failed to appear. Notice of the hearing was served on Attorney Loethan at his

21   address of record in this case.

22          On December 16, 2020, the Court conducted a status conference in this matter. The Court

23   called the case and noted that defense counsel Christopher Loethen was not present. Government

24   counsel, Attorney Kathy Servatius, advised that she had tried to contact Attorney Loethen on

25   many occasions with no response. The Defendant, who had retained Attorney Loethen, also

26   advised the Court that neither he nor his family could get in touch with his attorney. The Court

27   then set a hearing in this action for December 18, 2020. At the December 18, 2020 hearing,

28   Attorney Kathy Servatius was present by video for the Government and Defendant Julio Chavez-
                                                      1
     Case 1:20-cr-00062-NONE-SKO Document 74 Filed 12/29/20 Page 2 of 4


 1   Lucatero was present by video. However, Defendant’s counsel, Christopher Loethen, did not
 2   appear for the hearing. The Government informed the Court that attempts had been made to reach
 3   Mr. Loethen without success. The Court issued an Order to Show Cause for a hearing on
 4   December 28, 2020, at 2:00 p.m. in Courtroom 8 and ordered Attorney Loethen to personally
 5   appear and show cause why sanctions should not be imposed.1 At the December 28, 2020
 6   hearing, Attorney Loethen again failed to appear, and again, counsel for the government and
 7   Defendant informed the Court that attempts to contact Attorney Loethen, via all known contact
 8   information, were made, but they were unable to get a response from Attorney Loethen.
 9            The right to counsel under the Sixth Amendment “encompasses two distinct rights: a right
10   to adequate representation and a right to choose one’s own counsel.” U.S. v. Brown, 785 F.3d
11   1337, 1343 (9th Cir. 2015) (quoting Rivera-Corona, 618 F.3d 976, 979 (9th Cir. 2010)).
12   Defendant Chavez-Lucatero retained Attorney Loethen in this criminal action. However,
13   Attorney Loethen has utterly failed to comply with his professional duties as counsel to protect
14   his client’s interests and to appear at noticed hearings. In addition, Attorney Loethen has failed to
15   comply with subsequent orders of this Court.
16            The Court possesses inherent authority to impose sanctions to manage its own affairs to
17   achieve the orderly and expeditious disposition of cases. Chambers v. NASCO, Inc, 501 U.S. 32,
18   43 (1991). The Court’s inherent power is that which is necessary to the exercise of all others,
19   including to protect the due and orderly administration of justice and maintain the authority and
20   dignity of the court. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 764 (1980). Local Rule 110
21   provides that a “failure ... of a party to comply ... with any order of the Court may be grounds for
22   the imposition by the Court of any and all sanctions ... within the inherent power of the Court.”
23   District courts have the inherent power to dismiss an action or “enter a default judgment to ensure
24   the orderly administration of justice and the integrity of their orders.” Phoceene Sous–Marine,
25   S.A. v. U.S. Phosmarine, Inc., 682 F.2d 802, 806 (9th Cir.1982).
26            Attorney Loethen was warned that sanctions would be imposed for failure to comply with
27

28   1
         On December 23, 2020, Defendant was appointed new counsel.
                                                    2
     Case 1:20-cr-00062-NONE-SKO Document 74 Filed 12/29/20 Page 3 of 4


 1   Court orders. Attorney Loethen, nonetheless, has failed to comply. Therefore, he is ordered to
 2   pay to this Court, the sum of $250.00 in monetary sanctions.
 3          To the extent the Court’s docket does not reflect correct address information, the fault lies
 4   with Attorney Loethen. Local Rule 182(f) provides, “Each appearing attorney and pro se party is
 5   under a continuing duty to notify the Clerk and all other parties of any change of address or
 6   telephone number of the attorney or the pro se party. Absent such notice, service of documents at
 7   the prior address of the attorney or pro se party shall be fully effective.”
 8          Attorney Loethen also has an ethical responsibility to his client. Attorney Loethen is
 9   ordered to comply with California Rule of Professional Responsibility, Rule 1.16(e)(2), which
10   states “the lawyer promptly shall refund any part of a fee or expense paid in advance that the
11   lawyer has not earned or incurred.” Given the limited work undertaken by Attorney Loethen in
12   this matter, and based on the government’s inability to reach him, the Court expects a large part,
13   if not all, of the money advanced to Attorney Loethen will be returned to Defendant or his family.
14

15                                                  ORDER
16          For the reasons stated above, the Court ORDERS as follows:
17      1. Attorney Christopher Loethen is ORDERED to pay to the United States District Court the
18          sum of $250.00, no later than January 20, 2021, with payment to be sent to Clerk’s Office,
19          United States District Court, 2500 Tulare St., Suite 1500, Fresno, CA 93721;
20      2. Attorney Christopher Loethen is ORDERED is comply with Rule California Rule of
21          Professional Responsibility, Rule 1.16(e)(2);
22      3. The Clerk of Court is directed to serve this order on Attorney Loethen at:
23          a. Law Office of Christopher Loethen, 2039 Canal St, Merced, CA 95340-3726, and
24          b. Law Office of Christopher Loethen, 548 W. 21st Street, Merced, CA 95340;
25      4. Counsel shall also file an affidavit accompanying the payment of this sanction which
26          states that it is paid personally, out of personal funds, and is not and will not be billed,
27          directly or indirectly, to the clients or in any way made the responsibility of his client; and
28          shall also inform the Court of the status of any refund to Defendant or his family.
                                                         3
     Case 1:20-cr-00062-NONE-SKO Document 74 Filed 12/29/20 Page 4 of 4


 1   Failure to comply with this order will result in a complaint of attorney misconduct with the
 2   California State Bar.
 3
     IT IS SO ORDERED.
 4

 5      Dated:     December 29, 2020                         /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       4
